UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-09253 Wells Fargo Funds Trust (Exact name of registrant as specified in charter) 525 Market Street, San Francisco, CA 94105 (Address of principal executive offices) (Zip Code) C. David Messman Wells Fargo Funds Management, LLC 525 Market Street San Francisco, CA 94105 (Name and address of agent for service) Registrant's telephone number, including area code: 800-222-8222 Date of fiscal year-end: Various - 9/30 and 7/31 Date of reporting period: 07/01/10 - 06/30/11 Item 1. Proxy Voting Record WELLS FARGO ADVANTAGE C&B LARGE CAP VALUE FUND The Fund is a feeder fund in a master/feeder structure and as such holds shares of the following master portfolio: the Wells Fargo Advantage C&B Large Cap Value Portfolio. Voting records for the master portfolio in which the Fund invests can be found on the SEC's website (www.sec.gov) by accessing the Form N-PX filed on behalf of Wells Fargo Master Trust (CIK #0001087961, File Number 811-09689, Filing Date: August 30, 2011). WELLS FARGO ADVANTAGE DIVERSIFIED EQUITY FUND The Fund is a feeder fund in a master/feeder structure and as such holds shares of the following master portfolios: the Wells Fargo Advantage C&B Large Cap Value Portfolio, Wells Fargo Advantage Disciplined Growth Portfolio, Wells Fargo Advantage Disciplined Value Portfolio, Wells Fargo Advantage Equity Value Portfolio, Wells Fargo Advantage Index Portfolio, Wells Fargo Advantage Diversified Large Cap Growth Portfolio, Wells Fargo Advantage Large Cap Appreciation Portfolio, Wells Fargo Advantage Emerging Growth Portfolio, Wells Fargo Advantage Small Cap Index Portfolio, Wells Fargo Advantage Small Cap Value Portfolio, Wells Fargo Advantage Small Company Growth Portfolio, Wells Fargo Advantage Small Company Value Portfolio, Wells Fargo Advantage International Equity Portfolio, Wells Fargo Advantage International Growth Portfolio, Wells Fargo Advantage International Index Portfolio and Wells Fargo Advantage International Value Portfolio. Voting records for the master portfolios in which the Fund invests can be found on the SEC's website (www.sec.gov) by accessing the Form N-PX filed on behalf of Wells Fargo Master Trust (CIK #0001087961, File Number 811-09689, Filing Date: August 30, 2011). WELLS FARGO ADVANTAGE DIVERSIFIED SMALL CAP FUND The Fund is a feeder fund in a master/feeder structure and as such holds shares of the following master portfolios: the Wells Fargo Advantage Emerging Growth Portfolio, Wells Fargo Advantage Small Cap Index Portfolio, Wells Fargo Advantage Small Cap Value Portfolio, Wells Fargo Advantage Small Company Growth Portfolio and Wells Fargo Advantage Small Company Value Portfolio. Voting records for the master portfolios in which the Fund invests can be found on the SEC's website (www.sec.gov) by accessing the Form N-PX filed on behalf of Wells Fargo Master Trust (CIK #0001087961, File Number 811-09689, filing Date: August 30, 2011). WELLS FARGO ADVANTAGE EMERGING GROWTH FUND The Fund is a feeder fund in a master/feeder structure and as such holds shares of the following master portfolio: the Wells Fargo Advantage Emerging Growth Portfolio. Voting records for the master portfolio in which the Fund invests can be found on the SEC's website (www.sec.gov) by accessing the Form N-PX filed on behalf of Wells Fargo Master Trust (CIK #0001087961, File Number 811-09689, Filing Date: August 30, 2011). WELLS FARGO ADVANTAGE EQUITY INCOME FUND On July 16, 2010, the Wells Fargo Advantage Equity Income Fund was reorganized into the Wells Fargo Advantage Disciplined Value Fund. The Wells Fargo Advantage Disciplined Value Fund's proxy voting record for the twelve-month period ended June 30, 2011 is disclosed on the Fund's Form N-PX filed on August 30, 2011. The Fund's CIK number is 0001081400 and its Form N-PX file number is 333-74295. The Fund was a feeder fund in a master/feeder structure and as such held shares of the following master portfolio: the Wells Fargo Advantage Disciplined Value Portfolio. Voting records for the master portfolio in which the Fund invests canbe found on the SEC's website (www.sec.gov) by accessing the Form N-PX filed on behalf of Wells Fargo Master Trust (CIK #0001087961, File Number 811-09689, Filing Date: August 30, 2011). WELLS FARGO ADVANTAGE EQUITY VALUE FUND The Fund is a feeder fund in a master/feeder structure and as such holds shares of the following master portfolio: the Wells Fargo Advantage Equity Value Portfolio. Voting records for the master portfolio in which the Fund invests can be found on the SEC's website (www.sec.gov) by accessing the Form N-PX filed on behalf of Wells Fargo Master Trust (CIK #0001087961, File Number 811-09689, Filing Date: August 30, 2011). WELLS FARGO ADVANTAGE GROWTH EQUITY FUND On July 16, 2010, the Wells Fargo Advantage Growth Equity Fund was reorganized into the Wells Fargo Advantage Diversified Equity Fund. The Wells Fargo Advantage Diversified Equity Fund's proxy voting record for the twelve-month period ended June 30, 2011 is disclosed on the Fund's Form N-PX filed on August 30, 2011. The Fund's CIK number is 0001081400 and its Form N-PX file number is 333-74295. The Fund was a feeder fund in a master/feeder structure and as such held shares of the following master portfolios: the Wells Fargo Advantage Disciplined Growth Portfolio, Wells Fargo Advantage Diversified Large Cap Growth Portfolio, Wells Fargo Advantage Emerging Growth Portfolio, Wells Fargo Advantage Small Cap Index Portfolio, Wells Fargo Advantage Small Company Growth Portfolio, Wells Fargo Advantage Small Company Value Portfolio, Wells Fargo Advantage Strategic Small Cap Value Portfolio, Wells Fargo Advantage International Core Portfolio, Wells Fargo Advantage International Growth Portfolio, Wells Fargo Advantage International Index Portfolio and Wells Fargo Advantage Internatioanl Value Portfolio. Voting records for the master portfolios in which the Fund invests can be found on the SEC's website (www.sec.gov) by accessing the Form N-PX filed on behalf of Wells Fargo Master Trust (CIK #0001087961, File Number 811-09689, Filing Date: August 30, 2011). WELLS FARGO ADVANTAGE INDEX FUND The Fund is a feeder fund in a master/feeder structure and as such holds shares of the following master portfolio: the Wells Fargo Advantage Index Portfolio.
